Citation Nr: 9917416	
Decision Date: 06/24/99    Archive Date: 06/29/99

DOCKET NO.  97-07 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for muscle spasms in 
the chest wall area, claimed as a heart disorder, secondary 
to the veteran's service-connected back disorder. 

2.  Entitlement to an initial rating in excess of 30 percent 
for major depression.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Board


WITNESS AT HEARING ON APPEAL

Appellant



INTRODUCTION

The veteran had military duty from February 1978 to November 
1995.  This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from the Department of Veterans 
Affairs (hereinafter VA) regional office in Jackson, 
Mississippi (hereinafter RO).

The Board notes that the veteran filed a notice of 
disagreement in March 1999, to the effective date assigned 
for the grant of entitlement to a total rating for 
compensation purposes based upon individual unemployability.  
A statement of the case was issued in March 1999, as to this 
issue.  The United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter Court) has issued 
decisions regarding jurisdiction of the Board.  If the record 
lacks a timely filed substantive appeal in regard to a 
particular issue, the Board does not have jurisdiction.  Roy 
v. Brown, 5 Vet.App. 554 (1993).  A review of the record 
reflects that a timely substantive appeal was not entered 
with regard to the issue of entitlement to an effective date 
prior to November 1997 for entitlement to a total rating for 
compensation purposes based upon individual unemployability.  
The Board notes that a substantive appeal will be accepted as 
timely filed if it is received by the RO within the one-year 
appeal period.  38 C.F.R. § 19.32 (1998).  In the instant 
case, the veteran was provided notice of the effective date 
as to entitlement of a total rating for compensation purposes 
based upon individual unemployability on February 24, 1999, 
and therefore has one year from that date to perfect his 
appeal to the Board.  However, in absence of a substantive 
appeal, the Board does not yet have jurisdiction of such 
issue.  Id.  


REMAND

The veteran expressed disagreement with the initial 
assignment of the disability rating by the RO for his 
service-connected psychiatric disorder and thereby has 
established a well grounded claim for that disorder.  
Shipwash v. Brown, 8 Vet.App. 218, 224 (1995) (holding that 
when a claimant is awarded service connection for a 
disability and subsequently appeals the initial assignment of 
a rating for that disability the claim continues to be well 
grounded as long as the rating schedule provides for a higher 
rating and the claim remains open).  Specifically, the 
veteran has asserted that his service-connected psychiatric 
disorder has increased in severity since the last VA 
compensation examination that was conducted in April 1996.  
The Court held that when a claimant alleges that his or her 
service-connected disability has worsened since the last 
examination, a new examination may be required to evaluate 
the current degree of impairment.  Snuffer v. Gober, 10 Vet. 
App. 400 (1997).  Although the record reveals that the 
veteran has been receiving VA outpatient treatment for his 
service-connected psychiatric disorder, these findings on 
these reports are not adequate for rating purposes.  
Specifically, they do not provide medical information 
pertaining to the criteria in the VA's SCHEDULE FOR RATING 
DISABILITIES (hereinafter SCHEDULE), codified in 38 C.F.R. Part 4 
(1998), for rating the veteran's service-connected 
psychiatric disorder, nor do they reveal a review of the 
veteran's history with regard to diagnoses.  Accordingly, an 
additional examination of the veteran is necessary to 
evaluate his service-connected psychiatric disorder.  

Moreover, the Board notes that this claim is based on the 
assignment of an initial rating for a disability following an 
initial award of service connection for that disability.  In 
a recent case, the Court held that the RO had never properly 
provided the appellant with a statement of the case 
concerning an issue, as the document addressing that issue 
"mistakenly treated the right-testicle claim as one for an 
'[i]ncreased evaluation for service[-]connected ... residuals 
of surgery to right testicle' ... rather than as a disagreement 
with the original rating award, which is what it was."  
Fenderson v. West, 12 Vet. App. 119 (1999) (emphasis in the 
original).  The Court then indicated that "this distinction 
is not without importance in terms of VA adjudicative 
actions," and remanded the matter for the issuance of a 
statement of the case.  Id.  

The Board concludes that this case may be distinguished from 
Fenderson with regard to the statement of the case because 
the RO identified the issue on appeal not as a claim for an 
"increased" disability rating for service-connected major 
depression but as "[e]valuation of major depression. . . ."  
More importantly, the statement of the case and supplemental 
statements of the case provided the veteran with the 
appropriate applicable law and regulations and an adequate 
discussion of the basis for the RO's assignment of an initial 
disability evaluation for the service-connected psychiatric 
disorder.  Consequently, the Board sees no prejudice to the 
veteran in recharacterizing the issues on appeal to properly 
reflect the veteran's disagreement with the initial 
disability evaluation assigned to his service-connected 
irritable bowel syndrome.  See Bernard v. Brown, 4 Vet. App. 
384 (1993). 

However, the Court noted in pertinent part, that there is a 
"distinction between an original rating and a claim for an 
increased rating" and that "at the time of an initial 
rating 'separate ratings can be assigned for separate periods 
of time based on facts found', a practice known as 'staged' 
ratings. . . ."  Fenderson, 12 Vet. App. 119 (1999).  The 
Board has further recharacterized the issue so that 
"staged" ratings may be considered in this case.

With regard to the veteran's claim of entitlement to service 
connection for muscle spasms in the chest wall area, claimed 
as a heart disorder, secondary to the veteran's 
service-connected back disorder, the Board notes that the 
veteran complained of chest pain during his military service.  
These chest pains were variously diagnosed as chronic back 
pain with acute exacerbations of post-thoracic spasm, 
esophageal spasm, atypical chest pain, noncardiac chest pain, 
muscle spasm, angina, chest wall tenderness or referral pain 
from back problems with prolonged and varied pain syndrome, 
and bilateral costo-chondritis secondary to altered back.  A 
nuclear thallium Persantine graded exercise test, an upper 
gastrointestinal series, and a chest x-ray were all normal.  
An echocardiography report indicated left atrial enlargement 
and a well-preserved ejection fraction.  Subsequent to 
service discharge, the veteran was treated for recurrent 
chest wall spasm in April 1996.  VA outpatient treatment 
records in 1997 note complaints of chest pains and spasm.  

Accordingly, this case is remanded for the following actions:

1.  All pertinent VA and private medical 
treatment records subsequent to September 
1998, should be obtained and associated 
with the claims file. 

2.  The veteran should be afforded a VA 
psychiatric examination to determine the 
extent of his service-connected major 
depression.  All pertinent symptomatology 
and findings should be reported in 
detail.  The examiner should be provided 
with both the old and revised rating 
criteria for the veteran's psychiatric 
disorder.  Compare 38 C.F.R. §§ 4.13, 
4.16, 4.125, 4.126, 4.127, 4.128, 4.129, 
4.130, 4.131, 4.132 (1996), to 38 C.F.R. 
§§ 4.13, 4.16, 4.125, 4.126, 4.127, 
4.128, 4.129, 4.130 (1998).  The examiner 
must include in the examination report an 
assessment of the functions which are 
listed in the rating criteria, and 
whether certain manifestations that are 
listed in the rating criteria are present 
or absent.  In addition, the examination 
report should include a Global Assessment 
of Functioning score from the DSM IV 
(Diagnostic and Statistical Manual for 
Mental Disorders (4th ed. 1994) in the 
examination report with an interpretation 
by the examiner.  The claims file must be 
made available to the examiner prior to 
the examination to facilitate a thorough, 
longitudinal review of the evidence.  

3.  The veteran should be afforded a VA  
examination to determine the nature and 
etiology of his chest complaints.  All 
pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.  The examiner 
should be requested to provide an opinion 
as to the nature of any chest pains, and 
whether any current disorder is related 
to the symptoms shown in service.  As to 
any disorder found, the examiner should 
provide an opinion as to whether the 
disorder is related to any of the 
veteran's service-connected disorders, to 
include whether a service-connected 
disorder aggravates any such chest 
disorder.  The claims file must be made 
available to the examiner prior to the 
examination to facilitate a thorough, 
longitudinal review of the evidence.  

4.  The veteran is hereby notified that 
it is his responsibility to report for 
the examinations and to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (1998).

5.  The RO should review the claims file 
and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination reports.  If the reports do 
not include all test reports, special 
studies, or fully detailed descriptions 
of all pathology or adequate responses to 
the specific opinions requested, the 
report must be returned to the examiner 
for corrective action.  38 C.F.R. § 4.2 
(1998).  "If the [examination] report 
does not contain sufficient detail it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes."  Green v. Derwinski, 1. Vet. 
App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
Ardison v. Brown, 6 Vet. App. 405, 407 
(1994).

6.  Thereafter, if either of the issues 
currently on appeal, entitlement to an 
initial disability evaluation in excess 
of 30 percent for major depression, and 
entitlement to service connection for 
muscle spasms in the chest wall area, 
claimed as a heart disorder, secondary to 
the veteran's service-connected back 
disorder, remain denied, a supplemental 
statement of the case should be provided 
to the veteran and his representative.  
The supplemental statement of the case 
should address the issue of an initial 
rating as discussed in Fenderson, to 
include consideration of "staged" 
ratings.  After the veteran and his 
representative have had an adequate 
opportunity to respond, the appeal should 
be returned to the Board for appellate 
review.  

The RO is advised that the Board is obligated by law to 
ensure that the RO complies with its directives.  The Court 
has stated that compliance by the RO is neither optional nor 
discretionary.  Where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. App. 
268 (1998).  This claim must be afforded expeditious 
treatment by the RO.  The law requires that all claims that 
are remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the regional offices to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.  No action is required by 
the veteran until he receives further notice; however, he may 
present additional evidence or argument while the case is in 
remand status at the RO.  Cf. Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992). 



		
	JOY A. MCDONALD
	Acting Member, Board of Veterans' Appeals

	
Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


